Title: From James Madison to Edward Coles, 10 June 1813
From: Madison, James
To: Coles, Edward


Dear Sir
Washington June 10. 1813.
I have recd. yours of . I have left the request of Mr. Delaplaine to Mrs. Madison who claims a property in the article he wishes to borrow. Her answer is enclosed; as is a letter for you recd. by the last mail. We indulge the hope, that you will soon be discharged from the list of Dr. P.’s patients; but I repeat my injunctions not to be impatient at any delay which he recommends in order to give permancy to the cure. Our anxiety for your return proceeds from the pleasure it would afford us on personal considerations; not from the necessity of it in relation to the public business. If the Session were less certain to be a short one, I could easily spin out, the assistance I enjoy during your temporary absence. Affectionate respects
James Madison
